
	
		I
		112th CONGRESS
		1st Session
		H. R. 3583
		IN THE HOUSE OF REPRESENTATIVES
		
			December 7, 2011
			Mr. Lankford (for
			 himself, Mr. Ryan of Wisconsin,
			 Mr. Hensarling,
			 Mrs. Black,
			 Mr. Young of Indiana,
			 Mr. Chaffetz,
			 Mr. Stutzman, and
			 Mr. Bucshon) introduced the following
			 bill; which was referred to the Committee
			 on Appropriations
		
		A BILL
		To amend title 31, United States Code, to provide for
		  automatic continuing resolutions.
	
	
		1.Short titleThis Act may be cited as the
			 Government Shutdown Prevention Act of
			 2011.
		2.Automatic
			 continuing appropriations
			(a)In
			 generalChapter 13 of title 31, United States Code, is amended by
			 inserting after section 1310 the following new section:
				
					1311.Continuing
				appropriations
						(a)(1)If any appropriation
				measure for a fiscal year is not enacted before the beginning of such fiscal
				year or a joint resolution making continuing appropriations is not in effect,
				there are appropriated such sums as may be necessary to continue any program,
				project, or activity for which funds were provided in the preceding fiscal
				year—
								(A)in the corresponding appropriation Act
				for such preceding fiscal year; or
								(B)if the corresponding appropriation
				bill for such preceding fiscal year did not become law, then in a joint
				resolution making continuing appropriations for such preceding fiscal
				year.
								(2)(A)Except as provided in
				subparagraph (B), appropriations and funds made available, and authority
				granted, for a program, project, or activity for any fiscal year pursuant to
				this section shall be at a rate of operations not in excess of the lower
				of—
									(i)99 percent of the rate of operations
				provided for in the regular appropriation Act providing for such program,
				project, or activity for the preceding fiscal year;
									(ii)in the absence of such an Act, 99
				percent of the rate of operations provided for such program, project, or
				activity pursuant to a joint resolution making continuing appropriations for
				such preceding fiscal year;
									(iii)99 percent of the annualized rate of
				operations provided for in the most recently enacted joint resolution making
				continuing appropriations for part of that fiscal year or any funding levels
				established under the provisions of this Act;
									for the period of three months. For each subsequent
				three-month period during which this subsection is in effect for that fiscal
				year, the applicable rate of operations shall be reduced by one percentage
				point. No 90-day period beginning in a fiscal year shall extend beyond the last
				day of that fiscal year.(B)The total amount of appropriations
				and funds made available, and authorization granted, for a program, projects,
				or activity, shall not exceed levels set forth in section 257(c) of the
				Balanced Budget and Emergency Deficit Control Act of 1985.
								(3)Appropriations and funds made
				available, and authority granted, for any fiscal year pursuant to this section
				for a program, project, or activity shall be available for the period beginning
				with the first day of a lapse in appropriations and ending with the earlier
				of—
								(A)the date on which the applicable
				regular appropriation bill for such fiscal year becomes law (whether or not
				such law provides for such program, project, or activity) or a continuing
				resolution making appropriations becomes law, as the case may be; or
								(B)the last day of such fiscal
				year.
								(b)An appropriation
				or funds made available, or authority granted, for a program, project, or
				activity for any fiscal year pursuant to this section shall be subject to the
				terms and conditions imposed with respect to the appropriation made or funds
				made available for the preceding fiscal year, or authority granted for such
				program, project, or activity under current law.
						(c)Appropriations and
				funds made available, and authority granted, for any program, project, or
				activity for any fiscal year pursuant to this section shall cover all
				obligations or expenditures incurred for such program, project, or activity
				during the portion of such fiscal year for which this section applies to such
				program, project, or activity.
						(d)Expenditures made
				for a program, project, or activity for any fiscal year pursuant to this
				section shall be charged to the applicable appropriation, fund, or
				authorization whenever a regular appropriation bill or a joint resolution
				making continuing appropriations until the end of a fiscal year providing for
				such program, project, or activity for such period becomes law.
						(e)This section shall
				not apply to a program, project, or activity during a fiscal year if any other
				provision of law (other than an authorization of appropriations)—
							(1)makes an
				appropriation, makes funds available, or grants authority for such program,
				project, or activity to continue for such period; or
							(2)specifically
				provides that no appropriation shall be made, no funds shall be made available,
				or no authority shall be granted for such program, project, or activity to
				continue for such
				period.
							.
			(b)Clerical
			 AmendmentThe table of sections of chapter 13 of title 31, United
			 States Code, is amended by inserting after the item relating to section 1310
			 the following new item:
				
					
						1311. Continuing
				appropriations.
					
					.
			
